In an action to recover no-fault medical payments under two insurance contracts, the defendant appeals, as limited by its brief, from stated portions of (1) an order of the Supreme Court, Nassau County (Mahon, J.), dated December 13, 2000, which, inter alia, granted the plaintiffs’ motion for summary judgment on the first cause of action and summary judgment on the second cause of action insofar as it sought statutory attorney’s fees and interest, and (2) a judgment of the same court, dated December 28, 2000, which, inter alia, is in favor of the plaintiffs and against it in the total sum of $28,426.47.
Ordered that the appeal from the order is dismissed; and it is further,
*549Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
In opposition to the plaintiffs’ prima facie demonstration of entitlement to judgment as a matter of law, the defendant failed to proffer competent evidence in admissible form sufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.